 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    SCOTT JOHNSON,                                   No. 2:16-cv-0465 JAM AC PS
11                       Plaintiff,
12           v.                                        ORDER
13    DANIEL VIEN,
14                       Defendant.
15

16          Defendant is proceeding in this action pro se. The action was accordingly referred to the

17   undersigned by Local Rule 302(c)(21). On October 10, 2019, plaintiff filed a notice of settlement

18   indicating that dispositional documents would be filed by November 4, 2019. ECF No. 32. That

19   date passed without any filing. On November 7, 2019, the court ordered the parties to file

20   dispositional documents by November 22, 2019. ECF No. 33. That date also passed without any

21   filing. On December 4, 2019, the court ordered that dispositional documents be filed by

22   December 18, 2019, and cautioned that failure to timely file would result in sanctions. ECF No.

23   34. Again, there was no timely filing.

24          Local Rule 110 provides that failure to comply with the Local Rules or court orders “may

25   be grounds for imposition of any and all sanctions authorized by statute or Rule or within the

26   inherent power of the Court.” The parties are hereby ORDERED to file their dispositional

27   documents by January 3, 2020. Failure to make a timely filing may result in sanctions above and

28   beyond those imposed here. Further, plaintiff’s counsel is ORDERED to pay sanctions to the
 1   court in the amount of $50.00 no later than January 3, 2020.1 Failure to file dispositional
 2   documents by the new January 3, 2020 deadline will result in further sanctions.
 3   DATED: December 19, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     1
      Only plaintiff’s counsel is charged because plaintiff filed the initial notice of settlement. ECF
28   No. 32.
                                                      2
